Citation Nr: 1542650	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a dental condition for compensation purposes.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, Wife




ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in May 2014 and remanded for additional development.

The Board notes that in a July 2015 rating decision, the VA Appeals Management Center (AMC) granted entitlement to service connection for herniated nucleus pulposus of the cervical spine, status post cervical discectomy and bilateral hearing loss.  As the claims were granted in full, the issues are no longer before the Board.

In a statement received in August 2015, the Veteran stated "The Veteran wishes to confirm he is seeking service connection for "treatment purposes" not financial purposes."  As the claim had been adjudicated as a claim for compensation, the Board has recharacterized the dental issue on appeal as noted above.  The Veteran is already service-connected for treatment purposes for teeth numbers 6, 7, 8, 25, 26 and 27.  See November 1971 rating decision.  Therefore, that issue is not before the Board.  The Board is referring the issue of entitlement to service connection for a dental disability for treatment purposes, for teeth other than 6, 7, 8, 25, 26 and 27, as this issue has not been adjudicated by the RO.

The issue of entitlement to service connection for a dental disability for treatment purposes only, for teeth other than 6, 7, 8, 25, 26, and 27, has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center. 

The issues of entitlement to higher ratings for a cervical spine disability and hearing loss, and entitlement to service connection for a bilateral shoulder condition secondary to the cervical spine disability have been raised by the record in an August 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In an August 2015 statement, the Veteran indicated that he was not seeking entitlement to service connection for a dental condition for compensation purposes.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a dental condition for compensation purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in a statement received in August 2015, the Veteran stated "The Veteran wishes to confirm he is seeking service connection for "treatment purposes" not financial purposes."  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over the appeal of entitlement to service connection for a dental condition for compensation purposes, and it is dismissed. 


ORDER

The appeal regarding a claim of entitlement to service connection for a dental condition for compensation purposes is dismissed. 


REMAND

The Veteran was afforded a VA examination in July 2014 to address the etiology of his low back disability.  The VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the examiner stated that the Veteran's history of low back pain in service from unloading ammo, even though he went to clinic for back in 1968 and 1969, is orthopedically insufficient for him to have developed later X-ray evidence of multilevel spondylosis or that would require an L4-S1 fusion.  Additionally the separation June 1970 exam noted the spine was normal.  The VA examiner did not fully explain why the Veteran's claimed pain in service was orthopedically insufficient.  He also failed to address the Veteran's and his wife's statements that he has had back pain since service.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the July 2014 VA examination, or if unavailable, a VA clinician of appropriate expertise, to provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability is etiologically related to service.

For purposes of the examination, the VA examiner should assume the Veteran and his wife's statements that he has had low back pain since service are credible.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


